Citation Nr: 1441229	
Decision Date: 09/16/14    Archive Date: 09/22/14

DOCKET NO. 10-18 517A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for a right shoulder supraspinatus tendon tear and, if so, whether service connection is warranted.  

2.  Whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for left shoulder acromioclavicular joint arthritis, subacromial bursitis, anterior capsule tear residuals, and rotator cuff tear residuals and, if so, whether service connection is warranted.  

3.  Entitlement to service connection for a lumbosacral spine disorder to include degenerative disc disease, degenerative joint disease, and stenosis.  

4.  Entitlement to a disability evaluation in excess of 10 percent under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5260 for the Veteran's right knee chondromalacia.  

5.  Entitlement to a disability evaluation in excess of 10 percent under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5257 for the Veteran's right knee chondromalacia.  

6.  Entitlement to a disability evaluation in excess of 10 percent under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5260 for the Veteran's left knee chondromalacia.  

7.  Entitlement to a disability evaluation in excess of 10 percent under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5257 for the Veteran's left knee chondromalacia.  

8.  Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from October 1980 to April 1982.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Atlanta, Georgia, Regional Office (RO) which denied both service connection for a back disorder and increased disability evaluations for the Veteran's right knee and left knee chondromalacia.  In April 2010, the RO granted separate 10 percent evaluations under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5257 for the Veteran's right knee and left knee chondromalacia.  In May 2010, the RO determined that new and material evidence had not been received to reopen the Veteran's claims of entitlement to both a right shoulder supraspinatus tendon tear and left shoulder acromioclavicular joint arthritis, subacromial bursitis, an anterior capsule tear, and a rotator cuff tear and denied a TDIU.  The Board has reviewed the physical claims files and both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  

As to the issues of whether new and material evidence has been received to reopen the Veteran's claims of entitlement to service connection for a right shoulder supraspinatus tendon tear and left shoulder acromioclavicular joint arthritis, subacromial bursitis, anterior capsule tear residuals, and rotator cuff tear residuals, the Board is required to consider the question of whether new and material evidence has been received to reopen the Veteran's claims without regard to the RO's determination in order to establish the Board's jurisdiction to address the underlying claims and to adjudicate the claims on a de novo basis.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

The Board has reframed the issue of service connection for a back disorder as entitlement to service connection for a lumbosacral spine disorder to include degenerative disc disease, degenerative joint disease, and stenosis in accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  

The issues of service connection for a right shoulder disorder, a post-operative left shoulder disorder, and a lumbosacral spine disorder; increased evaluations for the Veteran's right knee and left knee disorders; and a TDIU are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  
FINDINGS OF FACT

1.  In March 2005, the RO denied service connection for a right shoulder supraspinatus tendon tear.  In March 2005, the Veteran was informed in writing of the adverse decision and his appellate rights.  He did not submit a notice of disagreement (NOD) with the decision.  

2.  The additional documentation submitted since the March 2005 rating decision is new and material and raises a reasonable possibility of substantiating the Veteran's claim.  

3.  In March 2005, the RO denied service connection for left shoulder acromioclavicular joint arthritis, subacromial bursitis, anterior capsule tear residuals, and rotator cuff tear residuals.  In March 2005, the Veteran was informed in writing of the adverse decision and his appellate rights.  He did not submit a NOD with the decision.  

4.  The additional documentation submitted since the March 2005 rating decision is new and material and raises a reasonable possibility of substantiating the Veteran's claim.  


CONCLUSIONS OF LAW

1.  The March 2005 rating decision denying service connection for a right shoulder supraspinatus tendon tear is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2014).  

2.  New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for a right shoulder supraspinatus tendon tear has been presented.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326(a) (2014).  

3.  The March 2005 rating decision denying service connection for left shoulder acromioclavicular joint arthritis, subacromial bursitis, anterior capsule tear residuals, and rotator cuff tear residuals is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2014).  

4.  New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for left shoulder acromioclavicular joint arthritis, subacromial bursitis, anterior capsule tear residuals, and rotator cuff tear residuals has been presented.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326(a) (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and to Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a Veterans Claims Assistance Act of 2000 (VCAA) notice, as required by 38 U.S.C.A. § 5103, must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate his claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  In this decision, the Board reopens and remands the Veteran's claims of entitlement to service connection for a right shoulder supraspinatus tendon tear and left shoulder acromioclavicular joint arthritis, subacromial bursitis, anterior capsule tear residuals, and rotator cuff tear residuals.  As such, no discussion of VA's duty to notify and to assist is necessary as to those issues.  


II.  Applications to Reopen

Generally, absent the filing of a NOD within one year of the date of mailing of the notification of the initial review and determination of an appellant's claim and the subsequent filing of a timely substantive appeal, a rating determination is final and is not subject to revision upon the same factual basis except upon a finding of clear and unmistakable error.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 20.200, 20.300, 20.1103.  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Shade v. Shinseki, 24 Vet. App. 110 (2010); Evans v. Brown, 9 Vet. App 273, 283 (1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

New and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  

In March 2005, the RO denied service connection for both a right shoulder supraspinatus tendon tear and left shoulder acromioclavicular joint arthritis, subacromial bursitis, anterior capsule tear residuals, and rotator cuff tear residuals.  The RO informed the Veteran that "your service medical records do not reflect complaints, treatment, or diagnosis for a disability of the left or right shoulder;" "the objective evidence does not support that your left shoulder arthritis manifested to a compensable degree within the one year post-service presumptive period;" and "medical evidence considered in connection with this claim does not reflect that your left or right shoulder condition is proximately due to or the result of your service-connected chondromalacia of the bilateral knees."  The Veteran was informed in writing of the adverse decision and his appellate rights in March 2005.  The Veteran did not submit a NOD with the decision.  

The evidence upon which the March 2005 rating decision was formulated may be briefly summarized.  The Veteran's service treatment records do not refer to either a right shoulder disorder or a left shoulder disorder.  Clinical documentation from R. Karsch, M.D., reflects treatment for right and left shoulder complaints.  An April 2004 treatment record states that the Veteran was treated for right shoulder bursitis.  A May 2004 physical evaluation relates that the Veteran complained of a May 2004 "acute atraumatic onset" of left shoulder pain.  He presented a history of right shoulder bursitis.  The Veteran was diagnosed with left shoulder subacromial bursitis.  A June 2004 operative report conveys that the Veteran was diagnosed with left shoulder acromioclavicular joint arthritis, a left anterior capsule tear, a left rotator cuff tear, and left subacromial bursitis.  He subsequently underwent left shoulder arthroscopic anterior reconstruction, distal clavicular resection, rotator cuff repair, and subacromial decompression.  A July 2004 physical evaluation from D. Stokes, M.D. indicates that the Veteran complained of bilateral shoulder pain of "several month[']s" duration.  A contemporaneous magnetic resonance imaging study of the right shoulder revealed findings consistent with a right shoulder supraspinatus tendon tear.  A February 2005 written statement from the Veteran indicates that he believed he incurred his shoulder disorders secondary to his service-connected right knee and left knee disabilities and his associated need to use his "arms to pull myself up and to sit myself down."  

New and material evidence pertaining to the issues of service connection for both a right shoulder supraspinatus tendon tear and left shoulder acromioclavicular joint arthritis, subacromial bursitis, anterior capsule tear residuals, and rotator cuff tear residuals was not received by VA or constructively in its possession within one year of written notice to the Veteran of the March 2005 rating decision; therefore, that decision became final.  38 C.F.R. § 3.156(b).  

The additional documentation received since the March 2005 rating decision includes a January 2009 "Residual Functional Capacity Questionnaire" from M. Vaughn, D.P.T.  Mr. Vaughn stated that the Veteran was diagnosed with a right shoulder rotator cuff tear and post-operative left rotator cuff tear residuals.  He indicated that "[y]es, it is more than likely" that "the current diagnosis and symptoms listed in this assessment [are] a direct result of the patient's military service."  Mr. Vaughn's January 2009 evaluation is of such significance that it raises a reasonable possibility of substantiating the Veteran's claims for service connection.  As new and material evidence has been received, the Veteran's claims of entitlement to service connection for a right shoulder supraspinatus tendon tear and left shoulder acromioclavicular joint arthritis, subacromial bursitis, anterior capsule tear residuals, and rotator cuff tear residuals are reopened.  


ORDER

The Veteran's application to reopen his claim of entitlement to service connection for a right shoulder supraspinatus tendon tear is granted.  

The Veteran's application to reopen his claim of entitlement to service connection for left shoulder acromioclavicular joint arthritis, subacromial bursitis, anterior capsule tear residuals, and rotator cuff tear residuals is granted.  


REMAND

In light of their reopening above, the Veteran's claims to service connection for a right shoulder disorder to include a supraspinatus tendon tear and a post-operative left shoulder disorder to include acromioclavicular joint arthritis, subacromial bursitis, anterior capsule tear residuals, and rotator cuff tear residuals are to be adjudicated on the merits following a de novo review of the entire record.  

In reviewing the clinical record, the Board observes that there is an apparent conflict as to the relationship between the Veteran's diagnosed right and left shoulder disorders and active service.  While Mr. Vaughn's January 2009 evaluation concluded that the Veteran's right shoulder disorder and post-operative left shoulder disorder were "a direct result of the patient's military service," the report of a February 2013 shoulder examination conducted for VA indicates that the Veteran's right shoulder and post-operative left shoulder disabilities were "less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness" or secondary to ... "his service-connected bilateral knee chondromalacia and instability condition as there are no direct pathophysiologic relationship[s] between the shoulders condition[s] and the bilateral knee condition, nor are there any records showing such a relationship exists."  The February 2013 physical evaluation does not address Mr. Vaughn's opinion.  

The Board notes further that there is also an apparent conflict in the clinical record as to the relationship between the Veteran's lumbosacral spine disabilities and active service.  In his January 2009 evaluation, Mr. Vaughn notes that the Veteran was diagnosed with lumbar spine stenosis and concluded that the Veteran's lumbar spine disorder was "a direct result of the patient's military service."  A June 2009 VA X-ray study of the lumbar spine revealed findings consistent with lumbosacral spine degenerative disc disease.  The report of a December 2009 spine examination conducted for VA and a January 2010 addendum thereto indicate that "it is less than likely that the current diagnos[is] of ... lumbar degenerative joint disease [is] related to [bilateral] knee chondromalacia" as "symmetrical [bilateral] knee condition such as bilateral chondromalacia patella will less than likely have an impact on spinal mechanisms because it does not cause an asymmetry in the lower extremities."  The examiner did not address either Mr. Vaughn's opinion or the June 2009 VA diagnosis of lumbosacral spine degenerative disc disease.  

In his May 2013 substantive appeal, the Veteran advanced that his service-connected right knee and left knee disabilities "are still worse."  The Veteran was last afforded a knee examination conducted for VA in January 2010.  

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  When VA undertakes to obtain an evaluation, it must ensure that the evaluation is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, the Board finds that further VA orthopedic examination which addresses the Veteran's shoulders, lumbar spine, and knees is needed to address the issues raised by the instant appeal.  

Clinical documentation dated after February 2013 is not of record.  VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claim.  See Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

In May 2010, the RO denied a TDIU.  The Court has directed that when entitlement to a TDIU is raised during the adjudicatory process of evaluating the underlying disability or disabilities, it is part of the claim for benefits for the underlying disability or disabilities.  Rice v. Shinseki, 22 Vet. App. 447, 454 (2009).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all post-service treatment of his right shoulder, post-operative left shoulder, and lumbar spine disabilities and all treatment of his service-connected right knee and left knee chondromalacia after January 2010 including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2013).  

2.  Associate with the record any VA clinical documentation not already of record pertaining to treatment of the Veteran, including that provided after February 2013.  

3.  Schedule the Veteran for a VA orthopedic examination conducted by a physician in order to assist in determining the nature and etiology of his right shoulder, post-operative left shoulder, and lumbar spine disorders and the current nature and severity of his service-connected right knee and left knee chondromalacia.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

The examiner should advance specific findings as to the impact of the Veteran's service-connected right knee and left knee disabilities upon his vocational pursuits.  

The examiner should further advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that any identified right shoulder disorder, left shoulder disorder, and lumbar spine disorder had its onset during active service; otherwise originated during active service; and/or is related to and/or increased in severity beyond its natural progression due to the Veteran's service-connected disabilities.  Regarding the claimed lumbar spine disorder, the examiner should address the January 2009 evaluation and opinion of Mr. Vaughn.

Service connection is in effect for right knee chondromalacia including instability and left knee chondromalacia including instability.

All relevant medical records, including the claims folders, must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

4.  Then adjudicate the issues of service connection for a right shoulder disorder to include a supraspinatus tendon tear and a post-operative left shoulder disorder to include acromioclavicular joint arthritis, subacromial bursitis, anterior capsule tear residuals, and rotator cuff tear residuals on a de novo basis and readjudicated the issues of service connection for a lumbar spine disorder to include degenerative disc disease, degenerative joint disease, and stenosis; evaluations in excess of 10 percent under the provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5257 for the Veteran's right knee chondromalacia and left knee chondromalacia; and a TDIU.  

If any benefit sought on appeal remains denied, the Veteran and his accredited representative should be provided a SSOC which addresses all relevant actions taken on the Veteran's claims for benefits, to include a summary of the evidence considered, since the issuance of the last SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development 

or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).  


______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


